Citation Nr: 1601607	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), hiatal hernia and acid reflux.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has recharacterized the issues of entitlement to service connection for acid reflux and service connection for a hiatal hernia to more broadly encompass entitlement to service connection for an esophageal disorder, to include gastroesophageal reflux disease (GERD), hiatal hernia and acid reflux, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

In June 2015, a Travel Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's electronic claims file

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a clarifying medical opinion and to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015).

Specifically, during the March 2013 examination, the examiner indicated that the Veteran's service treatment records were all negative for shortness of breath or [GI] gastrointestinal symptoms/findings in March 1967 and July 1974. Additionally, the examiner reported that "the stated December 1964 episode of shortness of breath is not provided." However, complaints of shortness of breath are indicated in the Veteran's service treatment records, including a December 1964 notation of shortness of breath. Consequently, after a thorough review of the Veteran's records, further medical opinion is required to address the etiology of the Veteran's esophageal condition, to include gastroesophageal reflux disease (GERD), hiatal hernia and acid reflux.

Additionally, at the December 2012 Decision Review Officer (DRO) hearing and the June 2015 video conference hearing (VCH) before the undersigned, the Veteran reported that while in service, he had four medical visits and one psychiatrist visit regarding his complaints of shortness of breath; however, the Veteran's service treatment records (STRs) do not contain records of these visits. Notably, there is a July 1965 stamped note that the Veteran was seen in the neuropsychiatric clinic and "further details available in our records", indicating that the Veteran's STRs are incomplete. These records are pertinent to the evaluation of the Veteran's claim for compensation.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic file all outstanding service treatment records for the Veteran's periods of active duty service from July 1964 to July 1969. Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile. All efforts to obtain service treatment records and search alternate sources should be documented in the claims folder.

If all appropriate actions have been taken to secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect. The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2. Schedule the Veteran for a VA gastrointestinal examination, to be performed by a qualified examiner, to determine the respective nature and etiology of any gastrointestinal condition, to include gastroesophageal reflux disease (GERD), hiatal hernia and acid reflux present during the pendency of the appeal. The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. Any indicated studies or diagnostic tests should be performed.

The VA examiner must provide opinions as to whether any diagnosed gastrointestinal condition, in evidence during the pendency of the appeal, began during active service or was related to any incident of service. The following considerations must govern the examination:

a) The VA examiner must opine as to whether the Veteran's current gastrointestinal condition, to include gastroesophageal reflux disease (GERD), hiatal hernia and acid reflux was caused or aggravated by service.

b) The examiner has an independent responsibility to review the entire electronic claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

i. The service treatment records, especially: 

* The July 1964 entrance report of medical history that does not indicate history of shortness of breath.

* The July 1964 entrance report of medical examination that does not note that any shortness of breath existed prior to service.

* The December 3, 1964 entry noting that the Veteran "has had 7 episodes of difficulty breathing", "onset during sleep."

* The December 15, 1964 entry noting that "related breathing difficulties usually occurring at night."

* The May 1968 periodic report of medical history, in which the Veteran indicated a history of shortness of breath.

* The March 1969 separation report of medical history, in which the Veteran indicates a history of shortness of breath.

ii. The Veteran's statements.

iii. The Veteran's "buddy" statements.

iv. The March 2013 VA examination, in which a diagnosis of GERD was rendered.

v. The Veteran's recent assertion of a diagnosis of Barrett's esophagus.


In all conclusions, the VA examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The VA examiner is directed to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

If the VA examiner is unable to render the directed opinions without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the VA examiner, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

3. Then, review the VA examiners' reports to ensure that they adequately respond to the above instructions, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD), hiatal hernia and acid reflux. If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran IS ADVISED THAT HE SHOULD SUBMIT ANY AND ALL INFORMATION FROM MEDICAL AND NON-MEDICAL SOURCES, TO INCLUDE DOCTOR'S REPORTS; STATEMENTS FROM FAMILY MEMBERS, FRIENDS, COLLEAGUES, CO-WORKERS AND EMPLOYERS, WHICH MAY DEMONSTRATE THAT HE HAS A GASTROINTESTINAL DISORDER THAT IS THE RESULT OF ACTIVE MILITARY SERICE. The Veteran also has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




